PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action brought by the Kassel-Gert Co. to enjoin the Ladies’ Garment Cutters’ Union of Cincinnati from Carrying a banner in front of its premises. The plaintiff claimed that all of its employes were satisfied with working conditions and wages and that none of plaintiff’s employes had struck or left plaintiff’s employ. Plaintiff further claimed that the defendant had conspired to injure the plaintiff’s business because the employes of said company did not belong to any trade union, and also claimed that the defendant had caused a banner to be carried in front of the plaintiff’s place of business, which, in effect, stated that there was a strike on at the plaintiff’s company.
The plaintiff further complained of the fact that the defendant had maintained a large number of pickets in front of its place of business for the purpose of intimidating employes. Plaintiff prayed for an injunction restraining the defendant from picketing, other than in such numbers as might be fixed by the court; from attempting to cause plaintiff’s ¡employes to; leave; from intimidating and threatening said employes; and from carrying; *600the banners with the words as stated. The trial court entered a permanent restraining order prohibiting picketing by defendant except to the extent of two pickets and also enjoined the carrying of the banner. Error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys — Wm. Thomdyke, for the Ladies’ Union; H. G. Hightower and Heintz & Heintz, for the Kassel-Gert Co.; all of Cincinnati.
1. Picketing a plant of an employer by strikers during a strike, and peaceful discussion with and persuasion of employes to leave their employment, which under the terms of their contract, is terminable at will, and the peaceful persuasion of men applying for work not to work for that particular employer, if unaccompanied by physical violence, abuse, intimidation, or any form of coercion or duress, direct or indirect, are not unlawful, and cannot be enjoined.”
2. Where a labor union pickets a shop of an employer in large numbers and carries a banner stating that a strike exists, which is untrue, an injunction will issue as the carrying of such a banner is unlawful.